869 F.2d 1494
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Mark HARDESTY, Defendant-Appellant.
No. 88-5886.
United States Court of Appeals, Sixth Circuit.
Feb. 9, 1989.

Before ENGEL, Chief Judge, and KRUPANSKY and BOGGS, Circuit Judges.

ORDER

1
It appearing to the court that the sole issue on appeal in the above-captioned case has been now resolved by the decision of the United States Supreme Court in Mistretta v. United States, Nos. 87-7028, 87-1904 (decided January 18, 1989), and counsel for both parties having agreed that no other issue remains for this court's decision, and that oral argument is not required,


2
The judgment of the district court is hereby AFFIRMED.